Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: 2269-13277.1(2016-0177.01
 	IN THE UNITED STATES PATENT AND 
TRADEMARK OFFICE

In re application of: 	Muchherla et al. 	Group:	2135
Serial No.:			16/396,432 	Examiner:	Tuan Thai
For:  MEMORY DEVICES AND ELECTRONIC SYSTEMS HAVING A HYBRID CACHE INCLUDING STATIC AND DYNAMIC CACHES, AND RELATED METHODS 



1. 	This action is responsive to amendment filed July 02, 2021.  Claims 1-2 and 4-25 are presented for examination and now allowed.  Claim 3 has been cancelled.

2. 	The Information Disclosure Statement filed July 02, 2021 has been reviewed and considered by the Examiner.

REASONS FOR ALLOWANCE

3.	The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (amended claims 1, 8, 15, 20 and 22).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including a memory device comprises main memory, and hybrid cache including dynamic cache including x-level cell (XLC) blocks of non-volatile memory cells, x representing an integer greater than one, a static cache including single-level cell (SLC) blocks of non-volatile memory cells, and a memory controller configured to disable one of the static cache and the dynamic cache responsive to a workload of the hybrid cache relative to a Total Bytes Written (TBW) Spec for the memory device. The memory controller is further configured to monitor the workload of the hybrid cache by counting program/erase (PE) cycles of one of the static cache and the dynamic cache. The memory controller is configured to disable one of the static cache and the dynamic cache such that writes to the hybrid cache are only directed to the other of the static cache or the dynamic cache based one comparison of PE cycles of the one of the static cache and the dynamic cache to a threshold at which operating the hybrid cache solely with the other of the static cache and the dynamic cache ensures a number of PE cycles associated with the one of the static cache and the dynamic cache remains below a PE maximum threshold.  The memory device writing to a QLC/TLC/MLC in SLC mode is faster than writing in the QLC/TLC/MLC modes, and storage capacity for the cache is increased.  In light of the foregoing; claims 1, 8, 15, 20 
	Claims 2, 4-7; 9-14; 16-19; 21 and 23-25 further limit the allowable independent claims 1, 8, 15, 20 and 22.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 11, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135